DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed June 30, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
1) Claims 1-4, 7-9, 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 109381350).
Yang et al. disclose care compositions that may comprise arginine. The compositions comprise arginine, sorbitol, water and an active agent. The toothpaste comprises 0.1% to 0.2% arginine. The sorbitol is a 69% to 71% aqueous solution. The arginine is dissolved completely  when added to a solution followed by sorbitol to obtain a mixed solution. The rest of the components such as silicone dioxide, thickeners and surfactants are added to form the paste. Sorbitol comprises 10% of a disclosed composition and less than 10% water (Example 3).
The temperature at the time of mixing is not disclosed by the reference, therefore it is reasonable to conclude that the compositions are mixed at room temperature. In regard to the stability the compositions disclosed in Yang et al. comprise a combination of sorbitol and arginine and therefore should have the same stability as that of the instant claims.  
Yang et al. differ from the instant claims insofar as it does not disclose the exact order of mixing the components. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious. The compositions are formed into a solution before the abrasive is added making a homogenous solutions. Therefore, it would have been obvious to one of ordinary skill in the art prior to filing the instant application to have mixed the arginine with the sorbitol in the first step and yield the same compositions with the same properties absent of evidence to the contrary. 

2) Claims 1-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potnis et al. (WO 2016/176180) in view of Yang et al. (CN 109381350).
Potnis et al. disclose oral care compositions comprising potassium nitrate, calcium carbonate and a basic amino acid (Abstract). The basic amino acid includes arginine and comprises 1 to 5% by weight (page 4, 1.12). The compositions comprise humectants and comprises less than 50% of the composition (Page 4, 1.17).  Sorbitol is a humectant used may be a 70% solution in water. The compositions have a pH of at least 5.5. Other components in the compositions include water from 10% (page 6, 1.27), sodium monofluorophosphate and thickeners (Examples). Sodium bicarbonate is added to control the pH of the composition. The sodium bicarbonate enhances potassium nitrate. 
Potnis et al. differ from the instant claims insofar as they do not disclose a method of making. 
Yang et al. is discussed above and disclose a method of making a dentifrice compositions. 
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have make a solution before adding abrasive and thickeners when making to the compositions of Potnis et al. in order for the arginine to completely dissolve as disclosed by Yang et al. 
The temperature at the time of mixing is not disclosed by the reference, therefore it is reasonable to conclude that the compositions are mixed at room temperature. In regard to the stability the compositions disclosed in Potnis et al. comprise a combination of sorbitol and arginine and therefore should have the same stability as that of the instant claims.  
Potnis et al. in view of Yang et al. differs from the instant claims insofar as it does not disclose the exact order of mixing the components. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious. The compositions are formed into a solution before the abrasive is added making a homogenous solutions. Therefore, it would have been obvious to one of ordinary skill in the art prior to filing the instant application to have mixed the arginine with the sorbitol in the first step and yield the same compositions with the same properties absent of evidence to the contrary. 

Conclusion
Claims 1-16 and 20-21 are rejected.
Claims 18-19 are withdrawn.
No claims allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612